NUMBER 13-06-350-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

 

IN RE: JUAN ENRIQUEZ
 


On Petition for Writ of Mandamus                                                                                                                      

MEMORANDUM OPINION 

 
Before Justices Rodriguez, Castillo, and Garza

Memorandum Opinion Per Curiam

 
	Relator, Juan Enriquez, filed a petition for writ of mandamus in the above cause on
June 16, 2006 in which he alleges that the Respondent, Patsy Perez, District Clerk for
Nueces County, Texas, abused her discretion by failing to accept and file the relator's
application for writ of habeas corpus.  The relator's petition asks this Court to order the
respondent to file the relator's application for writ of habeas corpus in cause numbers
12442, 12474, 12475, and 12476.
 The Court, having examined and fully considered the documents on file and
petition for writ of mandamus, is of the opinion that relator has not shown himself
entitled to the relief sought and the petition for writ of mandamus should be denied. 
See Tex. R. App. P. 52.8.  Accordingly, the petition for writ of mandamus is DENIED. 
 
  PER CURIAM


Memorandum Opinion delivered 
and filed this the 26th day of June, 2006.